internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi -- plr-142228-01 date date legend taxpayer corporation product a product b state x a b c d e f g h i j k l m plr-142228-01 dear this letter responds to letter dated date and additional correspondence submitted on behalf of the taxpayer as the taxpayer’s authorized representatives the letter requests three rulings under sec_1221 sec_1241 and sec_453 of the internal_revenue_code relating to certain payments received by the taxpayer from corporation the taxpayer is an s_corporation engaged in the business of selling and servicing product a and product b the taxpayer annual_accounting_period is the calendar_year and it reports income and expenses using the accrual_method of accounting the taxpayer and corporation entered into a distributorship’s agreement that provided the taxpayer with the right to sell and market product a within a prescribed geographic area distributor agreement the distributor agreement provides that it may not be assigned to a third party if a distributor sells its business_assets or stock the selling distributor voluntarily terminates its distributor agreement with corporation and corporation subsequently approves the buyer under a new distributor agreement the taxpayer had the right to continually renew the distributor agreement as long as the taxpayer performed according to the terms of the distributor agreement in addition to being part of the distributor agreement the renewal right was provided to the taxpayer pursuant to state x law the taxpayer and corporation last extended the distributor agreement on a under the distributor agreement the taxpayer is obligated to maintain at least dollar_figurei of net working_capital at all times for the product a and the product b lines during its business operation and maintain the image of corporation consistently with other distributors of product a the distributor agreement requires the taxpayer to maintain and manage its distributorship so that it can effectively sell and service product a to do so the taxpayer is required to purchase and use corporation designed equipment as necessary the taxpayer must service customers and maintain customer satisfaction in addition the distributor agreement requires that the taxpayer must maintain a sufficient level of inventory to allow customers a variety of product a the taxpayer’s sales performance is monitored at least yearly and corporation has the right to terminate the distributor agreement with the taxpayer if it determines that the taxpayer’s sales performance is inadequate in b corporation notified the taxpayer and other product a distributors of its intention to discontinue the product a line as part of this announcement corporation offered to provide transition payments to distributors who agreed to cancel their distributor agreements with corporation the calculations of the transition payments are based upon a number of factors including the number of product a sold by the distributor over a three-year period and the percentage of product a sold out of total plr-142228-01 sales by the distributor the cancellation would also entail a release of corporation from any future claim brought under a distributor agreement on c the taxpayer and corporation agreed to cancel the distributor agreement and executed a transition and release agreement tra setting forth the terms of the cancellation the tra provided for d percent of the transition payment amount of dollar_figureh to be paid to the taxpayer upon the execution of the tra and the remaining amount upon the earliest of three dates e days after the taxpayer provides notice to corporation of its intention to no longer sell and market product a f months after corporation provides notice to the taxpayer of its intention to eliminate the taxpayer’s ability to sell market and service product a or g under the terms of the tra the taxpayer may continue to sell and market product a until the earliest of the three dates one or more of the transition payments will be received by the taxpayer after the close of the taxable_year in which the disposition occurs as of j the taxpayer had an inventory of approximately dollar_figurek relating to the product a line and gross revenue in m of approximately dollar_figurel relating to the product a line the first ruling involves whether sec_1241 applies to the tra between the taxpayer and corporation so that the cancellation of the distributor agreement is considered an exchange sec_1241 provides that amounts received by a lessee for the cancellation of a lease or by a distributor of goods for the cancellation of a distributor’s agreement if the distributor has a substantial capital_investment in the distributorship shall be considered as amounts received in exchange for such lease or agreement sec_1_1241-1 provides in general that proceeds received by lessees or distributors from the cancellation of leases or of certain distributorship agreements are considered as amounts received in exchange therefor sec_1241 has no application in determining whether or not a cancellation not qualifying under that section is a sale_or_exchange further sec_1241 has no application in determining whether or not a lease or a distributorship agreement is a capital_asset even though its cancellation qualifies as an exchange under sec_1241 sec_1_1241-1 defines cancellation of a lease or a distributor’s agreement as used in sec_1241 to mean a termination of all the contractual rights of a lessee or distributor with respect to particular premises or a particular distributorship other than by the expiration of the lease or agreement in accordance with its terms a payment made in good_faith for a partial cancellation of a lease or a distributorship agreement is recognized as an amount received for cancellation under sec_1241 if the cancellation relates to a severable economic unit such as a portion of the premises covered by a lease a reduction in the unexpired term of a lease or distributorship agreement or a distributorship in one of several areas or of one of several products plr-142228-01 payments made for other modifications of leases or distributorship agreements however are not recognized as amounts received for cancellation under sec_1241 sec_1_1241-1 provides that sec_1241 applies to distributorship agreements only if they are for marketing or marketing and servicing of goods it does not apply to agreements for selling intangible_property or for rendering personal services as for example agreements establishing insurance agencies or agencies for the brokerage of securities further it applies to a distributorship agreement only if the distributor has made a substantial investment of capital in the distributorship the substantial capital_investment must be reflected in physical assets such as inventories of tangible goods equipment machinery storage facilities or similar_property an investment is not considered substantial for purposes of sec_1241 unless it consists of a significant fraction or more of the facilities for storing transporting processing or otherwise dealing with the goods distributed or consists of a substantial inventory of such goods the investment required in the maintenance of an office merely for clerical operations is not considered substantial for purposes of this section furthermore sec_1241 does not apply unless a substantial amount of the capital or assets needed for carrying on the operations of a distributorship are acquired by the distributor and actually used in carrying on the distributorship at some time before the cancellation of the distributorship agreement it is immaterial for the purposes of sec_1241 whether the distributor acquired the assets used in performing the functions of the distributorship before or after beginning his operations under the distributorship agreement it is also immaterial whether the distributor is a retailer wholesaler jobber or other type of distributor in order for sec_1241 to apply to the transition payments received by the taxpayer from corporation the taxpayer must be a distributor of goods the transition payments received by the taxpayer must be for a cancellation of a distributor’s agreement and the taxpayer must have a substantial capital_investment in the distributorship the distributor agreement provides that the taxpayer may sell product a which is not an intangible or a personal service within a certain defined geographic area and the taxpayer has made a substantial investment of capital in the distributorship as evidenced by the inventory value of approximately dollar_figurek as of j under sec_1_1241-1 a cancellation of a distributor’s agreement means a termination of all contractual rights of a distributor for a particular distributorship the tra terminates all of the taxpayer’s contractual rights over time no later than g to sell new product a therefore the transition payments received by the taxpayer from corporation under the tra are considered amounts received in exchange for a distributor’s agreement under sec_1241 the second ruling involves whether the exchange shall be considered long-term_capital_gain to the taxpayer in order for proceeds from the disposition of an asset to qualify as long-term_capital_gain the asset must be a capital_asset as defined by sec_1221 the disposition must be a sale_or_exchange and the asset must have been held for more than one plr-142228-01 year sec_1222 under sec_1231 capital_gain treatment also may result from the sale_or_exchange of real or depreciable_property used in the taxpayer’s trade_or_business and held for more than one year if the taxpayer’s sec_1231 gains exceed its sec_1231 losses for the year thus in order for the taxpayer to get capital_gains treatment for gain it realizes upon the cancellation of its distributorship three requirements must be met the taxpayer must have held the distributorship for more than one year there must be a sale_or_exchange upon cancellation of the distributorship and the distributor agreement must be an asset that qualifies for capital_gain treatment under either sec_1221 or sec_1231 in this case the first requirement has been met because the taxpayer has held the distributorship for more than one year the second requirement that there be a sale_or_exchange upon the cancellation of taxpayer’s distributorship agreement has been satisfied because under sec_1241 amounts received by a distributor of goods for the cancellation of a distributor’s agreement if the distributor has a substantial capital_investment in the distributorship shall be considered as amounts received in exchange for such agreement we look then to the third requirement that the distributorship must be an asset that qualifies for capital_gain treatment under either sec_1221 or sec_1231 sec_1221 defines the term capital_asset as property held by the taxpayer regardless of whether it is connected with the taxpayer's trade_or_business unless the property meets one of five listed exceptions inventory property of a character which is subject_to the allowance for depreciation provided in sec_167 or real_property used in a trade_or_business certain intangible_property accounts_receivable acquired in the ordinary course of a trade_or_business and certain publications of the united_states government the term sec_1231 gain includes gain from the sale_or_exchange of property used in a taxpayer's trade_or_business of a character which is subject_to the allowance for depreciation under sec_167 and that does not fall within certain exceptions generally equivalent to the exceptions in sec_1221 over the years congress has enacted numerous statutory_sale or exchange provisions that provide for capital_gain or loss in many situations including sec_1241 with respect to cancellation of leases and certain distributorship agreements see eg sec_165 sec_166 worthless securities foreclosures a involuntary_conversions overruling 313_us_247 short_sales option expirations 1234a certain contract cancellations debt retirements plr-142228-01 in this case the distributor agreement is an asset used in the taxpayer’s trade_or_business that does not fall within any of the listed exceptions to capital_gain treatment in sec_1221 or sec_1231 we need not decide whether it is a capital_asset or a sec_1231 asset because in either case gain from the sale_or_exchange of such an asset would be capital_gain for taxpayer we conclude that the gain calculated upon the exchange will be considered long-term_capital_gain to the taxpayer within the meaning of sec_1221 or sec_1231 the third ruling involves whether the taxpayer’s income from the cancellation may be taken into account under the installment_sales method of sec_453 sec_453 states that except as otherwise provided income from an installment_sale shall be taken into account under the installment_method which is defined in sec_453 sec_453 defines an installment_sale as a disposition of property if at least one payment is to be received after the close of the taxable_year in which the disposition occurs revrul_55_374 1955_1_cb_370 deals with the sale of a taxpayer’s rights under a distributorship agreement the taxpayer represented foreign manufacturers and was appointed by a foreign company as the sales and distribution agent for its products the taxpayer then sold his rights in the distributorship agreement to a third party a portion of the sales_price was paid in the year the sales agreement was executed and the balance was paid in the following year the revenue_ruling holds in part that the sale was a sale of property the gain from which could be reported on the installment basis under the predecessor of sec_453 see also fox v commissioner 84_tc_50 in which the tax_court held that the proceeds received from the sale of a janitorial and building maintenance franchise network qualified under sec_453 for the installment_method of reporting the transition payments received by the taxpayer for the cancellation of the distributor agreement under the tra are considered amounts received in exchange for such agreement and accordingly the cancellation will qualify as a disposition for purposes of sec_453 the distributor agreement constitutes property within the meaning of sec_453 thus the taxpayer’s income from the cancellation may be taken into account under the installment_method of sec_453 accordingly based upon the above facts and legal analysis we rule as follows the transition payments received by the taxpayer are considered amounts received in exchange for the cancellation of taxpayer’s distributor agreement pursuant to sec_1241 plr-142228-01 the gain calculated upon the exchange will be considered long-term_capital_gain to the taxpayer within the meaning of sec_1221 or sec_1231 and because at least one transition payment will be received by the taxpayer after the year of disposition the taxpayer is eligible to report the gain from the exchange on the installment_method pursuant to sec_453 no opinion is expressed or implied regarding the application of any other provisions of the code or regulations this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file a copy of this letter is being sent to the taxpayer sincerely yours susan j reaman chief branch office of associate chief_counsel passthroughs and special industries enclosures copy copy of letter
